DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the After Final Amendment filed on 01/14/2022.
Status of the Claims:
Claim(s) 1, 5-7, 9-10, 13-16 has/have been amended.
Claim(s) 2, 4 and 12 has/have been canceled.
Claim(s) 1, 3, 5-11 and 13-17 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

Allowable Subject Matter
Claim(s) 1, 3, 5-11 and 13-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a white balance adjustment method, comprising: 

mapping the first illumination value to a second illumination value by a piecewise linear mapping method; 
comparing the second illumination value with a plurality of illumination thresholds, and determining the environmental illumination mode with which the image is captured by the camera according to the comparison result; 
searching for the first parameter corresponding to the environmental illumination mode for the image captured by the camera in a prestored table of correspondence between environmental illumination modes and first parameters; 
calculating a second parameter according to three-primary-color values of pixels in the image; and 
adjusting a white balance gain of the camera according to the first parameter and the second parameter.

Regarding claim(s) 3, 5-9, 11 and 13-17, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 10, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a camera, comprising: 

mapping the first illumination value to a second illumination value by a piecewise linear mapping method; 
comparing the second illumination value with a plurality of illumination thresholds, and determining the environmental illumination mode with which the image is captured by the camera according to the comparison result; 
searching for the first parameter corresponding to the environmental illumination mode for the image captured by the camera in a prestored table of correspondence between environmental illumination modes and first parameters; 
calculating a second parameter according to three-primary-color values of pixels in the image; and 
adjusting a white balance gain of the camera according to the first parameter and the second parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698